DETAILED ACTION
In response to communication filed on 7/19/2021.
Claims 1,4-9,12-16,19 and 20 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: providing a first schedule for sending, by a user equipment (UE), first signal strength measurement reports comprising data indicating a signal strength between the UE and a wireless communication network, the first schedule defining a first pattern of N reporting points and based on a RRC reconfiguration message not being received by the UE in response to the first measurement report, and sending by the UE one or more subsequent measurement reports according to a second schedule by altering the first schedule to provide the second schedule for sending second signal strength measurement reports, the second schedule defining a second pattern of sending fewer reporting points in a same period than the first pattern, the second pattern comprising skipping over other reporting points with respect to the first pattern or skipping an increasing number of reporting points between sending subsequent signal strength measurement reports with respect to the first pattern, as specified in independent claims 1,9 and 16. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chincholi et al. (US Pub. 2019/0174341) discloses determining a schedule occurrence of a measurement gap where a UE measures a cell signal strength during the measurement gap and adjusting the measurement gap when subframes schedule for the UE are not received during the measurement gap, the adjusting comprising of skipping the measurement gap [paragraph 0142].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        


/JAMAL JAVAID/Primary Examiner, Art Unit 2412